UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

L“.— —

 

 

 

)
DENISE L. LENKIEWICZ, )
)
Plaintiff, )
)

 ) Civil Case No. 13-0261
)
JULIAN CASTRO, Secretary, )
US. Department of Housing and )
Urban Development )
)
Defendant. )
)
— — — — —__ _ 

MEMORANDUM OPINION

Currently before the Court is the defendant’s Motion for Leave to Amend Answer [85].
The plaintiff in this case, Denise L. Lenkiewicz (“Lenkiewicz”), brings a claim against the US.
Department of Housing and Urban Development (“HUD”) for failure to reasonably accommodate
her alleged disabilities under § 501 of the Rehabilitation Act of 1973. In July 2015, the Court
issued a Memorandum Opinion [79] granting defendant’s motion for summary judgment on all
portions of Lenkiewicz’s claim except for her December 22, 2010 request to telework. In a separate
memorandum and order issued on this date, the Court granted plaintiffs September 22, 2015
motion for partial reconsideration of the Court’s previous summary judgment order.

Defendant now moves for leave to amend its answer to plead undue hardship as an
afﬁrmative defense to plaintiff’ s 2010 request to telework. Moreover, defendant’s motion seeks to
amend its answer to include a defense that Lenkiewicz does not qualify for relief under the

Rehabilitation Act. Upon consideration of defendant’s motion, plaintiff’s opposition, defendant’s

reply, and the entire record herein, the Court will GRANT defendant’s motion for leave to amend
its answer.

I. BACKGROUND

This lawsuit is rooted in HUD’s alleged failure to afﬁrmatively accommodate what former
employee Denise L. Lenkiewicz characterizes as qualifying disabilities under the Rehabilitation
Act of 1973. Lenkiewicz alleges that while she was employed by HUD, she suffered from various
physical disabilities, including arthritis in her knees and lower back, a fracture in her right foot,
and a chronic respiratory ailment. Am. Compl. W 11-12, 21-22. 'In connection with her purported
disabilities, Lenkiewicz requested that HUD make certain speciﬁc accommodations, including
granting her permission to telework three days a week, privileges to park closer to HUD’s
headquarters, and easier access to a printer. Id. at W 14—17. After HUD either denied or ignored
her requests, Lenkiewicz eventually filed the present lawsuit, putting forth the theory that HUD
failed to reasonably accommodate her disabilities in violation of § 501 of the Rehabilitation Act
of1973. Id. at 1] 1.

In analyzing plaintiffs claim under the Rehabilitation Act, the Court recently ruled for
defendant on summary judgment on all but one portion of plaintiff s allegations: the denial of her
2010 request to telework. Mem. Op. 15, ECF No. 79. Essentially, the Court found that in nearly
all instances, Lenkiewicz did not exhaust her administrative remedies in accordance with the
Rehabilitation Act’s jurisdictional requirements. Id. at 6-8. With one exception, the Court
determined it was bound to dismiss each of plaintiffs allegations because she either never
contacted an EEO Counselor or failed to do so in a timely manner. Id. at 7-8. Although plaintiffs

motion for reconsideration of the Court’s summary judgment has now been granted, at the time

 

develop in discovery and present both evidence and argument before the district court responsive
to the defense.” Rhodes v. United States, 967 F. Supp. 2d 246, 252 n.3‘(D.D.C. 2013). Because in
this case, Lenkiewicz had notice of defendant’s undue hardship defense and the opportunity to
discover and present evidence to undercut that defense, justice requires that defendant be granted
leave to amend its answer. Contrary to plaintiffs assertion that it had absolutely no notice of
defendant’s afﬁrrnative defense, defendant raised or referenced the issue of undue hardship in
interrogatories and in three separate depositions during discovery, including plaintiffs own
deposition. Def.’s Mot. for Leave to Amend Answer 4 (citing Response to Pl.’s Interrog. No. 10)
(f‘In any event, no one in Plaintiffs former ofﬁce teleworked until 2012, well after Plaintiff left
the Agency. The system in use in the ofﬁce up to that point was not conducive to telework”); id.
at 5 (detailing Cole’s deposition ’discussing the difﬁculties and expenses associated with
establishing a secure computer system conducive to telework); id. (detailing Lewis’s deposition
discussing the same); Def.’s Mot. for Summ. J. 50 (citing Lenkiewicz Dep. at 1002—1009)
(signaling her awareness that providing telework capabilities was expensive). Indeed, the facts in
this case parallel those in Gerlich v. Department of Justice, 828 F. Supp. 2d 284 (D.D.C. 2009),
where the Court credited defendant’s argument that “there [was] no prejudice to plaintiffs because
plaintiffs appear to have anticipated the mitigation defense and also previously received notice of
the defense by means of the Department’s related interrogatories.” Id. at 291.

Reﬂecting the centrality of its undue hardship defense, in all three of its summary
judgement ﬁlings, defendant speciﬁcally invoked undue hardship as a means to escape liability,
arguing that providing Lenkiewicz with the option to telework would have simply been too
expensive. Def.’s Mem. in Supp. of Its Mot. for Summ. J. l, ECF No. 57 (“Plaintiffs request to

telework would have caused an undue hardship on Defendant as it cost approximately ﬁve (5)

ll

 

million dollars, in addition to substantial training of several individuals, to put the systems in place
to allow Plaintiff to telework”); id. at 35-40 (providing ﬁve pages of information and argument to
support its undue hardship defense); Def.’s Reply in Supp. of Its Mot. for Summ. J. 10-12, ECF
N0. 72 (detailing its argument that Lenkiewicz’s telework request posed an undue hardship); Def. ’ s
Opp’n to P1.’s Mot. for Summ. J. 23-29, ECF No. 67 (presenting its undue hardship defense and
providing ample detail of the Cole and Lewis depositions supporting its position). Although
plaintiff focuses on the language in defendant’s answer, which states “that it did not identify an
undue hardship that would result from accommodating Plaintiff,” Pl.’s Mem. of Law in Opp’n to
Def.’s Mot. for Leave to Amend Answer 9 (citing Answer ﬂ 51), defendant’s repeated invocation
of undue hardship suggests that the afﬁrrnative defense has always been a central issue in this
litigation.

In light of this notice, plaintiff’s argument that she would be unduly prejudiced by
defendant’s amended answer falls ﬂat. Beginning in April 2015, when she ﬁled summary judgment
brieﬁngs, plaintiff has fully argued against the merits of HUD’s undue hardship defense. Pl.’s
Reply in Supp. of Her Mot. for Summ.,J. 5-7, ECF No. 68 (discussing the merits of defendant’s
undue hardship claim); Pl.’s Mem. of Law in Opp’n t0 Def.’s Mot. for Summ. J. 31-35, ECF N0.
64 (same). After submitting these detailed briefs seven months ago, Lenkiewicz has now had
ample time to prepare her case; if she seeks additional discovery, the defendant has consented and
the Court-is willing to grant it. Although the undue hardship defense will make the issues at trial
more complicated, that alone does not unduly prejudice the plaintiff; rather, it is a necessary and
in some ways foreseeable consequence of the court’s adherence to the “principle that the purpose

of pleading is to facilitate a proper decisions on the merits.” Harris v. Sec ’y, U.S. Dep ’t of Veterans

Aﬂairs, 126 F.3d 339, 343 (DC. Cir 1997) (citing Conley, 335 US. at 48). Further, addressing

12

plaintiffs concern over potential postponement of the trial, the trial date remains set for December
14, 2015, subject of course to future motions to vacate the scheduling order.

In coming to this conclusion, the Court notes that “an amendment is not automatically
deemed prejudicial if it causes the non-movant to expend additional resources.” United States ex
rel. Westrick. V. Second Chance Body Armor, Inc., 301 F.R.D. 5, 9 (D.D.C. 2013). Listing the
ways in which amendment would unduly prejudice her, plaintiff begins by arguing that “taking
additional discovery would distract from and otherwise interfere with Lenkiewicz’s trial
preparation.” Pl.’s Mem. of Law in Opp’n to Def.’s Mot. for Leave to Amend Answer 11. This
argument overlooks the principle that, without more, “[i]nconvience or additional cost to [the non-
moving party] is not necessarily undue prejudice.” Id. (citing City of Moundridge v. Exxon Mobil
Corp, 250 F.R.D. 1, 6-7 (D.D.C 2008)); see also Hisler v. Gallaudet Univ., 206 F.R.D. ll, 14
(D.D.C. 2001 (ﬁnding that if the court “were to employ a policy of denying plaintiffs leave to
amend in every situation where an amended complaint may result in additional discovery or
expense, then this court would fail to abide by the legal standard of granting leave freely . . . when
1 justice so requires”). The Court therefore ﬁnds that plaintiff has not met her burden of showing
she would be unduly prejudiced by defendant’s amendment.

As well as posing no undue prejudice, granting defendant’s motion does not constitute
undue delay, once again, because plaintiff was on notice of defendant’s afﬁrmative defense. The
cases that plaintiff cites to support its undue delay theory deal with altogether different factual
scenarios. For example, plaintiff begins her undue delay argument with Atchinson v. District of
Columbia, 73 F.3d 418 (DC. Cir. 1996), a DC. Circuit case upholding a trial court’s ruling to
deny leave to amend a complaint after discovery had closed. Unlike in this case, however, the

plaintiff sought to amend his original complaint against the District of Columbia to include a police

13

 

ofﬁcer in his individual capacity as an additional defendant. A defendant’s motion to formally
plead an afﬁrmative defense after the underlying facts were presented during discovery, as was the
case here, standson very different footing than a plaintiffs overdue attempt to transform his
municipal liability lawsuit into one that also seeks to hold a police ofﬁcer personally accountable.
Although the Court agrees that defendant was “careless[],” Pl.’s Mem. of Law in Opp’n to Def.’s
Mot. for Leave to Amend 7, plaintiff was not without notice of defendant’s arguments and has
been submitting substantive briefs on the issue for seven months. This underlying dynamic makes
it very difﬁcult for Lenkiewicz to successfully argue undue delay or undue hardship.

In addition to the notice Lenkiewicz received, plaintiffs argument is further weakened
when considering that defendant submitted its motion only weeks after the Court informed him
that its answer was deﬁcient. In ruling on the parties’ cross motions for summary judgement, the
Court stated “plaintiff correctly claims that HUD’s undue hardship defense fails since undue
hardship is an afﬁrmative defense and HUD failed to plead it in their Answer to Arnended
Complaint. . . . Whether defendant can successfully at this late, post-discovery stage move to
amend its answer remains toibe seen.” Mem. Op. 15, ECF No. 79. Less than two months later and
fully three months before the trial date (set later that day), defendant submitted the present motion.
Even though submitting the motion “fourteen minutes before the scheduling conference” is
somewhat suspect, Pl.’s Mem. of law in Opp’n to Def.’s Mot. for Leave to Amend Answer 7, the
motion can only be considered unfairly dilatory if it were unexpected, which given the notice that
defendant provided, it was not.

Lastly, the Court agrees with the defendant that the amendment is not futile. The defendant
has provided evidence that allowing Lenkiewicz to telework would have been prohibitively

expensive. For example, as stated, Dolores Cole testiﬁed that such a technological upgrade would

14

have cost the agency approximately ﬁve million dollars. See Def’s Mot. for Leave to Amend 5.
Not only that, but Lenkiewicz was aware of the potentially huge expenses that teleworking
entailed, a fact makes defendant’s undue hardship argument more plausible. Def.’s Mot. for
Summ. J. 50 (citing Lenkiewicz Dep. at 100:2—100:9 (“Q: Do you—to the best of your
knowledge, was there an upgrade of FMS while you were still working? A: It was being talked
about. It was—you know, it wasn’t in—because my understanding is it was expensive”).

Due largely to the notice plaintiff received and the timing of defendant’s ﬁling, the Court
will grant defendant’s motion for leave to amend its answer. The Court will reopen discovery and
permit the plaintiff to gather information relating to defendant’s defense of undue hardship. As of
now, the Court’s Order setting trial for the week of December 14, 2015 remains in effect, though
the Court welcomes the plaintiff to submit a motion to vacate. Further, the defendant’s separate
request to amend its answer to include a defense that Lenkiewicz does not qualify for relief under
the Rehabilitation Act is now moot, as plaintiff has acknowledged that “any evidentiary dispute
[around the issue of Lenkiewicz’s disabilities] can be resolved at trial without any amendment to
the pleadings.” P1.’s Mem. of Law in Opp’n to Def.’s Mot. for Leave to Amend Answer 17.

If the parties’ schedules permit, the Court will set a status conference for the week of

November 23, 2015.

15

III.CONCLUSION
For the reasons stated herein, the Court will GRANT defendant’s motion for leave to

amend its answer to include the defense of undue hardship.

 

A separate order consistent with this Opinion shall issue on.-‘

2015.

 

16

defendant ﬁled its motion for leave to amend, Lenkiewicz’s December 22, 2010 request to
telework was the sole issue to be determined at trial. Id. at 15.
A. Plaintiff’s 2010 Request to Telework

As explained above, before the Court granted plaintiffs motion for reconsideration, all that
remained for trial is HUD’s denial of Lenkiewicz’s 2010 telework request. On December 22, 2010,
Lenkiewicz submitted a Form 1000 requesting accommodations to telework for Chronic
Obstructive Pulmonary Disease with chronic bronchitis and arthritis. See id. at 11 (citing
Accommodation Request for Persons with Disabilities for Denise Lenkiewicz (Dec. 22, 2010)).
HUD ultimately rejected this request. Id. at 13. The parties’ dispute now centers on “who caused
the breakdown in the interactive process” that preceded and partially caused HUD to deny
Lenkiewicz’s request for a telework accommodation. Id. at 15.

In order to establish a prima facie case of discrimination under the Rehabilitation Act for
an employer’s failure to reasonably accommodate a disability, “a plaintiff must show (1) that [she]
was an individual who had a disability within the meaning of the statute; (2) that the employer had
notice of [her] disability; (3) that with reasonable accommodation [she] could perform their
essential functions of the position; and (4) that the employer refused to make the accommodation.”
Loya v. Sebelius, 840 F. Supp. 2d 245, 258 (D.D.C. 2012) (citations omitted). Additionally, to be
considered disabled, the plaintiff must show that she “(1) has a physical or mental impairment
which substantially limits one or more . . . major life activities; (2) has a record of such an
impairment, or (3) is regarded as having such an impairment.” Adams v. Rice, 531 F.3d 936, 943
(DC. Cir. 2008) (quoting 29 U.S.C. § 705(20)(B)).

To determine the appropriate reasonable accommodation, federal regulations require

agencies, such as HUD, to “initiate an informal, interactive process with the qualiﬁed individual

with a disability in need of accommodation.” 29 C.F.R. § 1630.2(o)(3). This interactive process is
designed to ensure that an'agency is fully aware of its employees’ purported disabilities and desired
accommodations and possesses the information it needs to comply with its obligations under the
Rehabilitation Act. As such, “[w]hen the need for an accommodation is not obvious, an employer,
before providing a reasonable accommodation, may require that the individual with a disability
provide documentation of the need for accommodation.” Ward v. McDonald, 762 F.3d 24, 31
(DC. Cir. 2014).

Although there is no question that HUD eventually rejected Lenkiewciz’s 2010 telework
request, there is a “genuine dispute of material fact as to who caused the breakdown in the
interactive process” that eventually led to the denial-See Mem. Op. 15, ECF No. 79. The DC.
Circuit has recently stated that when evaluating failure to accommodate claims under the
Rehabilitation Act:

- [c]ourts should look for signs of failure to participate in good faith or failure by

one of the parties to make reasonable efforts to help the other party determine what

speciﬁc accommodations are necessary. A party that obstructs the interactive

process is not acting in good faith. A party that fails to communicate by way of

initiation or response, may also be acting in bad faith. In essence, courts should
attempt to isolate the cause of the breakdown and then assign responsibility.”

Ward, 762 F.3d at 31.

Following the template set out in Ward, both the plaintiff and defendant have submitted
evidence showing that the other is responsible for the breakdown in the process. Indeed, as noted
in the Courth order, plaintiff alleges among other things that “HUD denied her December 2010
request without telling her; . . .[and] withheld relevant medical evidence from Dr. Allen and
improperly followed his recommendation.” Mem. Op. 14 (citation omitted). In response, defendant
claims that Lenkiewicz was unresponsive to HUD’ s request for additional medical documentation,

id., thus framing the central dispute to be decided at trial.

To supplement these arguments, the defendant now moves for leave to amend its answer
to more fully and directly argue the afﬁrmative defense that even if plaintiffs telework request
was properly documented and otherwise legitimate, the proposed accommodation presented an
undue hardship and was therefore unwarranted. Def.’s Mot. for Leave to Amend 1-2. At the heart
of this argument, HUD claims it did not maintain and could not have effectively implemented a
secure computer system that would have permitted Lenkiewicz to work remotely while she was
employed at the agency.

II. LEGAL ANALYSIS

Primarily because Lenkiewicz was on notice of HUD’s undue hardship defense,
Lenkiewicz fails to successfully show that amendment would produce any one of the unacceptable
outcomes outlined in Foman v. Davis, 371 US. 178, 182 (1962), namely undue delay, undue
hardship, futility, or dilatory motive.

A. Standard for a Motion to Amend an Answer

Federal Rule of Civil Procedure 15(a) states that if 21 days have passed since the service
of an answer, the defendant may amend that answer “only with the opposing party's written consent
or the court’s leave.” This requirement for timeliness generally ties in with some of the broader
goals of notice pleading. As the DC. Circuit has observed, “notice pleading relies on the principle
of fair notice “to secure the just, speedy, and inexpensive determination’ of actions.” Harris v.
Sec ’y, U.S. Dep’t of Veterans Aﬂairs, 126 F.3d 339, 343 (DC. Cir 1997) (quoting Fed. R. Civ. P.
1). Indeed, “notice pleading aims to produce a general chart of possible claims and defenses
available to the parties before they embark on the voyage of litigation.” Id. (citing Conley v.
Gibson, 355 US. 41, 47 (1957)). To develop the proper litigation strategy, parties must be able to

anticipate the issues that will dispose of the case, and as such, “[ﬂailure to raise an afﬁrmative

defense in pleadings deprives the opposing party of precisely the notice that would enable it to
dispute the crucial issues of the case on equal terms.” Id.

This preference for advance notice, however, must be considered against the Federal Rules’
rejection of the idea that “pleading is a game of skill in which one misstep by counsel may be
decisive to the outcome and [acceptance of] the principle that the purpose of pleading is to facilitate
a proper decisions on the merits.” Id. (citing Conley, 335 U.S. at 48). Consistent with this approach,
Rule 15(a) states that “leave [to amend] shall be freely given when justice so requires.” The rule
also gives district courts the “discretion to determine the propriety of amendment on a case-by-
case basis,” id. at 344, by applying what the DC. Circuit has referred to as a “generous standard.”
Id. Essentially,

[i]n the absence of any apparent or declared reason—such as undue delay, bad faith

or dilatory motive on the part of the movant, repeated failure to cure deﬁciencies

by amendments previously allowed, undue prejudice to the opposing party by virtue

of allowance of the amendment, futility of the amendment, etc—the leave sought
should, as the rules require, be freely given.

Id. (citing Foman v. Davis, 371 U.S. 178, 182 (1962).

To this day, the ﬁve F oman factors continue to guide district courts’ discretion in
determining whether or not it is proper to grant a party leave to amend its pleading. Id. (“The
District Court possesses sufﬁcient familiarity with the circumstances of a case to exercise its
discretion wisely and determine whether any of the ﬁve enumerated Foman factors, or others
implied by the Court‘s ‘etc.,’ apply in a given case”).

B. Defendant’s Motion

In its current motion, defendant seeks leave from the Court to amend its answer to include

the afﬁrmative defense of undue hardship in response to plaintiffs allegation that HUD improperly

denied her 2010 request to telework. As previously discussed, with respect to HUD’s denial of the

telework request, the proceedings have focused primarily on whether or not Lenkiewicz could
establish that she was an individual with a qualifying disability, see Def.’s Mem. in Supp. for its
Mot. for Summ J. 28-30, ECF No. 57; Pl.’s Mem. of Law in Opp’n to Def.’s Mot. for Summ. J. 1-
13, ECF No. 64, and “whether HUD’s denial was due to their failure to engage in a good-faith
interactive process with Lenkiewicz, or Lenkiewicz’s failure to do the same.” Mem. Op. 13 (listing
the facts that underpin this central dispute).

With this dispute in the backdrop, the parties have also fought over the merits of
defendant’s potential undue hardship defense. See Def.’s Mem. in Supp. of Its Mot. for Summ. J.
35-40, ECF No. 57;P1.’s Mem. of Law in Opp’n to Def.’s Mot. for Summ. J. 31-35, ECF No. 64;
Def.’s Reply in Supp: of Its Mot. for Summ. J. .1 0-13, ECF No. 72. The claim of undue hardship
is an afﬁrmative defense under the Rehabilitation Act. See, e. g., Barth v. Gelb, 2 F.3d 1180, 1182
(DC. Cir. 1993) (“[A] claim of undue burden is an afﬁrmative defense in actions under the
Rehabilitation Act of 1973.”). As such it must be pled in the defendant’s answer. See Fed. R. Civ.
P. 8(c)(1) (“In responding to a pleading, a party must afﬁrmatively state any avoidance or
afﬁrmative defense”).

To determine whether or not an accommodation would impose an undue hardship, courts
must consider: (i) the nature and cost of the accommodation needed under this chapter; (ii) the
overall ﬁnancial resources of the facility or facilities involved in the provision of the reasonable
accommodation, the number of persons employed at such facility, the effect on expenses and
resources, or the impact otherwise of such accommodation upon the operation of the facility; (iii)
the overall ﬁnancial resources of the covered entity, the overall size of the business of a covered
entity with respect to the number of its employees, the number, type, and location of its facilities;

and (iv) the type of operation or operations of the covered entity, including the composition,

structure, and functions of the workforce of such entity; the geographic separateness,
administrative, or ﬁscal relationship of the facility or facilities in question to the covered entity.
42 U.S.C. § 12111(10)(B). Needless to say, this afﬁrmative defense presents a different set of
questions from the dispute over whether HUD 0r Lenkiewicz bears responsibility for the
breakdown in the interactive process set out in the pertinent regulations.

Defendant now seeks leave to amend its answer so that it may fully and forcefully argue
that permitting Lenkiewicz to telework as she requested would have entailed enormous expense
and imposed an undue hardship upon HUD. In making its case, defendant highlights that “the non-
movant generally carries the burden in persuading the court to deny leave to amend,” Dove v.
Wash. Metro Area Transit Auth., 221  246, 247 (2004) (citing Gudavich v. District of
Columbia, 22 Fed. App’x. 17, 18 (DC. Cir. 2001)); see also Giardino v. District of Columbia, 252
F.R.D. 18, 23 (D.D.C. 2008) (discussing non-movant’s ‘I‘burden of showing why the amendment
should not be allowed”), and argues that none of the ﬁve Foman factors—factors which make
amendment improper, listed above—are present in this case. First, defendant contends that
amendment does not unduly prejudice the plaintiff because “plaintiff received 'notice of
defendant’s proposed defense that defendant did not have the proper systems in place to support
plaintiff’s telework request.” Def’s Mot. for Leave to Amend Answer 4. More speciﬁcally,
defendant points to an August 7, 2014 Interrogatory that states “no one in Plaintiffs former ofﬁce
teleworked until 2012 . . . . In ﬁscal year 2012, the ofﬁce upgraded to a new system which is
conducive to teleworking.” Id. at 4. Moreover, in a deposition, Dr. Dolores Cole ﬁthher reiterated
that due to security concerns, teleworking was not an available option when Lenkiewicz made her

request. Speciﬁcally, Cole alleges that when HUD implemented the proper security systems in

2012, it cost the agency approximately $5 million. Id. at 5 (citing Cole Dep. at 69:15-76:21, 82:6-
82:13).

With this information, defendant argues plaintiff was “on notice regarding Defendant’s
position and received interrogatory responses, supporting documentation, and information from
essential witnesses regarding the underlying facts supporting defendant’s [afﬁrmative undue
hardship] defense.” Id. Further, defendant asserts that amendment is warranted because it is
necessary to enable to the Court to make a proper decision on the merits, a concern both the
Supreme Court and the DC. Circuit have articulated and emphasized. Id. at 7 (citing F oman v.
Davis, 371 US. 178, 181682 (1962); Harris v. Sec ’y, U.S. Dep ’t ofVeterans Aﬂairs, 126 F.3d 339,
343 (DC. Cir. 1997)). o '

In response, plaintiffs look to four of the ﬁve Foman factors—undue delay, dilatory
motive, undue prejudice, and futility—to argue that granting defendant leave to amend the answer
is unwarranted in this case. First, with respect to undue delay, defendant points to several cases
where, as here, leave to amend was denied because either the motion was made after the close of
discovery or because the movant was aware of the information underlying the proposed
amendment long before moving for leave to amend. Pl.’s Mem. of Law in Opp’n to Def.’s Mot.
for Leave to Amend Answer 6. Next, plaintiff claims that HUD’s decision to ﬁle its motion for
leave to amend immediately before the scheduling conference creates the impression that the
motion was intended to delay the trial, currently set for December 2015. Id. at 7.

After making these two arguments, plaintiff allots the bulk of its brieﬁng to highlight the
ways in which she will suffer undue prejudice if defendant’s motion is granted. First, because the
factual record on undue hardship is “woefully incomplete,” Lenkiewicz never “received notice of

Defendant’s proposed defense.” Id. at 8. Indeed, plaintiff correctly asserts that telework capability

 

is mentioned nowhere in the system—related exhibit accompanying HUD’s summary judgment
motion and that the undue hardship position= heavily relies on testimony of Vicky Lewis and
Dolores Cole, neither of whom is a computer specialist. See Pl.’s Mem. of Law in Opp’n to Def.’s
Mot. for Leave to Amend Answer 8 (citing ECF No. 57-2, Def. Ex. 14). Plaintiff further claims
that when discovery had closed without HUD seeking leave to add undue hardship as an
afﬁrmative defense, she reasonably concluded that HUD would not pursue it for “want of sufﬁcient
evidence.” Id. at 9. Indeed, the claim is more persuasive in light of defendant’s explicit statement
in its answer that “it did not identify an undue hardship that would result from accommodating
Plaintiff.” 1d. at 9 (citing Answer 11 51).

Plaintiff then argues that this failure to raise the defense earlier in the proceedings unduly
prejudices her in several ways. First, additional discovery—which plaintiff claims is necessary and
would be extensive—would distract from other aspects of Lenkiewicz’s trial preparation.
Additionally, this added discovery may delay the trial date and/or complicate or lengthen the trial
by introducing technical, computer-related facts into a case that otherwise would focus on
Lenkiewicz’s qualiﬁcation, disabilities, and efforts to obtain an accommodation.

C. Legal Conclusions

The Court will grant defendant’s motion because defendant had provided plaintiff with
notice of its undue hardship argument and because the motion was ﬁled only weeks after the Court
noted the defendant’s deﬁcient pleading. In combination, these two facts undercut plaintiff’s
arguments that granting the defendant’s motion would cause undue delay or prejudice or advance
defendant’s supposedly dilatory tactics.

Courts in this jurisdiction have noted that the “purpose of [Rule 8(c)’s pleading]

requirement is to give the opposing party notice of the defense and to permit the opposing party to

10